Citation Nr: 0603264	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  05-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability. 

3.  Entitlement to an initial evaluation greater than 20 
percent for fibromyalgia. 


REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Attorney at 
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1992.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO, among other things, 
determined that new and material evidence had not been 
received to reopen claims for service connection for PTSD and 
a low back disability.  This appeal also stems from an April 
1995 rating action, wherein the RO granted service connection 
for fibromyalgia, to include as due to an undiagnosed 
illness, and assigned an initial 20 percent evaluation, 
effective September 30, 2002 (Parenthetically, the Board 
notes that by a July 2005 rating action, the RO determined 
that they had committed clear and unmistakable error in 
assigning an effective date of September 30, 2002 to the 
service-connected fibromyalgia, and a corrected date of 
February 28, 2002 was assigned).  The veteran was informed of 
the RO's June 2003 and April 2005 rating actions and timely 
appealed both determinations.  

During the pendency of the appeal, the claims files were 
transferred to the RO in Providence, Rhode Island, but, in 
early January 2005, they were transferred back to the 
Muskogee, Oklahoma RO.

As the veteran indicated that he was unable to "obtain any 
Gainful Employment"   in an April 2003 statement to the RO, 
it appears that he has requested a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  Thus, the RO is requested to contact the veteran and 
inquire as to whether he is seeking a claim of entitlement to 
TDIU and, if so, to take the appropriate action.

A March 2005 Report of Contact reflects that the veteran 
indicated that he no longer desired a hearing at the 
Providence, Rhode Island RO, and that the only issues left 
for appellate consideration were the ones listed on the title 
page. 

On October 5, 2005, the Board granted the veteran's request 
for a sixty (60) day extension to submit additional evidence 
in support of his appeal.  Thereafter, on November 4, 2005, 
the Board received clinical evidence, submitted by the 
veteran, some of which were duplicative service personnel 
records, and a report of J. M., PhD.  The Board observes that 
the newly received evidence is pertinent only to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD.  In 
light of the Board's decision to reopen the claim for service 
connection for PTSD herein, initial consideration by the 
Muskogee, Oklahoma RO of the report of J. M., PhD is, 
therefore, unnecessary because there is no prejudice to the 
veteran.  See Barnett v. Brown,83 F.3d 1380 (Fed. Cir. 1996).  
Therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304 (2005). 

In a June 2005 letter to the RO, the veteran's attorney 
attempted to reopen the veteran's claim for service 
connection for schizophrenia.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected fibromyalgia, the 
issue has been framed as that listed on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

(Consideration of the underlying claim for service connection 
for PTSD will be addressed in the remand section following 
the order of the decision below).


FINDINGS OF FACT

1.  By a June 1997 decision, the RO denied service connection 
for PTSD and mechanical low back pain, but the veteran did 
not initiate an appeal.

2.  The evidence received since the June 1997 decision 
includes evidence that is neither duplicative nor cumulative 
of evidence previously of record, relates to unestablished 
facts, and raises a reasonable possibility of substantiating 
the underlying claims for service connection for PTSD and a 
low back disability. 

3.  The veteran does not currently have a low back 
disability.  

4.  The clinical signs and manifestations associated with the 
veteran's fibromyalgia do not more nearly approximate nearly 
constant symptoms that are refractory to therapy. 


CONCLUSIONS OF LAW

1.  A June 1997 decision, wherein the RO denied service 
connection for PTSD and mechanical low back pain, is final.  
38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1996).  

2.  New and material evidence has been received to reopen the 
appellant's claims for service connection for PTSD and a low 
back disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2005). 

3.  The scheduler criteria for an initial evaluation in 
excess of 20 percent for fibromyalgia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5025 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims-Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
February 2005.  In particular, the letter informed the 
veteran that to substantiate his new and material evidence 
claims he needed to submit evidence that was not in existence 
at the time VA initially denied his claims and it must 
demonstrate an association between any currently diagnosed 
low back disability and PTSD and his military service.  The 
RO's February 2005 letter informed the veteran of VA's basic 
duty to provide notice regarding the information and or 
evidence needed to substantiate a claim for service 
connection.  The veteran was instructed to submit or identify 
evidence relevant to his new and material evidence claims, to 
include a statement from a doctor, private or VA.  The 
letters advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including 
service/personnel medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  The veteran was told that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  

Thus, the discussion contain in these letters, as well as the 
substance of information provided in the supplemental 
statement of the case, collectively furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his new and 
material evidence claims. 
While a May 2005 statement of the case did not contain the 
laws and regulations pertaining to new and material evidence 
claims, which became effective August 29, 2001, the Board 
finds that any defect that might exist with respect to the 
VCAA notice requirements in this case is considered harmless 
error because the claims have been reopened.  Also, and as 
noted previously, in the February 2005 letter from the RO, 
the veteran was provided notice of what evidence was 
necessary to substantiate his new and material evidence 
claims.  In any event, on November 4, 2005, the Board 
received private clinical evidence, submitted by the veteran, 
which was pertinent to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD.  Thus, the veteran was 
obviously apprised of and understood the information and/or 
evidence needed to substantiate his new and material evidence 
claims.  

Although the February 2005 notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
veteran's new and material evidence claims in June 2003, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Regarding VA's duty to assist, service medical and personnel 
records, post-service VA and private treatment reports, and 
statements of the veteran, family and friends  are of record.  
In addition, and as noted previously, on October 5, 2005, the 
Board granted the veteran's request for a sixty (60) day 
extension to submit additional evidence in support of his 
appeal.  Thereafter, on November 4, 2005, the Board received 
clinical evidence, submitted by the veteran, some of which 
were duplicative service personnel records, and a report from 
J. M., PhD.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet.

II.  Analysis-New and Material Evidence Claims

The veteran contends that he currently has PTSD as result of 
stressful events that occurred during his service in 
Southwest Asia during the Persian Gulf War (see VA outpatient 
report, dated July 28, 1994).  Regarding his low back 
disability, he contends that it had its onset during military 
service. 

In a June 1997 decision, the RO denied the veteran's claims 
for service connection for PTSD and mechanical low back pain, 
in part, because there was no evidence of a current diagnosis 
with respect to either disability.  The veteran did not 
appeal, and the June 1997 decision became final.  38 C.F.R. 
§§ 20.300, 20.302 (1996).  The RO has construed an April 2003 
statement of the veteran as an application to reopen his 
claims for service connection for PTSD and a low back 
disability.  The Board notes that 38 C.F.R. § 3.156(a) was 
amended in August 2001, and that amendment is applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Because the veteran filed his 
application to reopen his claims for service connection for 
PTSD and a low back disability at the RO in April 2003, the 
amended version of 38 C.F.R. § 3.156(a) governs this case.  
"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination. 
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence on file at the time of the June 1997 rating 
action included the veteran's service medical records, which 
showed no relevant complaints, findings, treatment or 
diagnoses associated with a psychiatric disability, to 
include PTSD.  However, these reports do reflect that the 
veteran was seen on multiple occasions for low back pain.  In 
this regard, in September 1990, the veteran complained of 
having low back pain for the previous week.  He stated that 
he had difficulty sleeping and that it hurt to bend, lift and 
move.  An examination of the back revealed full range of 
motion with severe paraspinal muscle spasm.  An assessment of 
low back strain was entered.  The veteran was prescribed 
medication.   When the veteran returned to the acute care 
clinic a few days later, he stated that he felt "pretty 
good."  At that time, he denied having any back pain.  There 
was full range of motion of the lumbar spine.  The service 
examiner indicated that the veteran's low back pain had 
"apparently resolved."  In early July 1991, the veteran 
stated that he was not feeling better regarding his low back 
pain.  An examination of the back revealed mild lumbosacral 
spine tenderness with mild lumbar spine paraspinous muscle 
tenderness.  A straight leg test was negative, bilaterally.  
Deep tendon reflexes were 2+, symmetrically.  An impression 
of low back pain/spasm was entered.  

In early July 1992, the veteran again complained of mid-to-
low back and chest pains.  An examination of the lumbar spine 
revealed tenderness paralumbar muscle, which was greater on 
the left than the right, with spasm.  An assessment of 
multiple complaints-back and chest pain was entered.  When 
seen later that month, the service examiner indicated that 
there were no signs of improvement other than the veteran's 
back pain, which was located at T1-3.  The examiner noted 
that the veteran had complained of low back pain for the 
previous six weeks with no history of any direct trauma or 
injury.  There was no radiation of the pain to the legs nor 
was it associated with any bowel or bladder dysfunction.  An 
examination of the spine was essentially normal with the 
exception of minimal tenderness in the lumbosacral region and 
spasms of the paralumbar muscle.  A sensory examination was 
normal.   An assessment of mechanical low back pain was 
entered.  The veteran was given medication and physical 
therapy.  He was placed on a profile.  An August 1992 
discharge examination report reflects that the veteran's 
spine was found to have been "normal."  On an August 1992 
Report of Medical History, the veteran denied having any 
recurrent back pain.  

Evidence received since the June 1997 rating action includes, 
but is not limited to, extensive VA and private treatment and 
examination reports, dated from February 2001 to October 
2005.  Assuming the credibility of VA examination and 
outpatient reports, dated in February 2002 and February 2005, 
respectively, the submitted evidence is new, and not 
cumulative or redundant.  These newly submitted VA medical 
reports, dated in February 2002 and February 2005, are also 
material because they show diagnoses of chronic lumbar strain 
with mild functional loss and PTSD, respectively, 
disabilities which were not previously of record at the time 
of the RO's June 1997 rating decision.  Thus, the February 
2002 and February 2005 VA examination and outpatient reports, 
respectively, are therefore "new and material" evidence 
within the definition of 38 C.F.R. § 3.156 (2005).  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the June 1997 rating decision is "new 
and material" as contemplated by the 
38 C.F.R. § 3.156(a) (2005), and provides a basis to reopen 
the claims of entitlement to service connection for PTSD and 
a low back disability.  38 U.S.C.A. § 5108.  (The issue of 
entitlement to service connection for PTSD will be addressed 
in the remand that follows the order below).

Turning to the claim of service connection for a low back 
disability, the veteran contends that it had its onset during 
service.  However, the Board finds that service connection 
for the aforementioned disability is not warranted.  In 
reaching the foregoing conclusion, the Board observes, and as 
reported in the preceding paragraphs, that the veteran was 
seen on several occasions for low back strain during service, 
and was diagnosed as having chronic lumbar strain post-
service (see February 2002 VA examination report).  However, 
subsequent VA and private treatment reports reflect no 
finding of a current low back disability.  In this regard, an 
August 2001 VA outpatient report reflects that X-rays of the 
lumbar spine were unremarkable.  When seen by VA in June 
2004, an assessment of chronic low back pain and questionable 
left L-S radiculopathy was entered.  A July 2004 VA 
outpatient report reflects that a magnetic resonance imaging 
scan (MRI) of the lumbar spine revealed no evidence of disc 
herniation, tumors, infections, or fractures.  There was also 
no evidence of any neurocompression pathology.  An 
electromyography scan revealed left cubital tunnel syndrome 
and an old left S1 nerve root compression.  An August 2004 VA 
outpatient note reflects that a private MRI of the lumbar 
spine, performed in August 2003, revealed no significant 
abnormality with no significant change since early August 
2001.  An assessment of chronic low back pain, which was 
likely musculoskeletal in nature was recorded.  
A February 2005 VA examination report reflects that the 
veteran was diagnosed as having a history of chronic low back 
pain with a normal examination.  In an addendum to the 
examination, the examiner reported that X-rays of the 
lumbosacral spine were negative.  The VA physician entered a 
"corrected diagnosis" of chronic low back pain with a 
normal examination.  A low back diagnosis was not recorded at 
that time.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Thus in the absence of a 
current low back disability, there is no basis of a grant of 
service connection for this disability.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection for low back disability, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107.

III.  Higher Evaluation Claim for Fibromyalgia

1.  Duties to Notify and Assist

The RO provided the notice required by section 5103 of the 
VCAA for the claim of entitlement to an initial rating in 
excess of 20 percent for fibromyalgia.  The Board notes that 
entitlement to an initial rating exceeding 20 percent for 
fibromyalgia from February 28, 2002 is a "downstream" issue, 
that is, one raised by means of a notice of disagreement 
rather than in an application for benefits.

The General Counsel of VA has held that when a claimant 
raises a new, "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103 so long as it addresses the new 
issue in a statement of the case and provided that it gave a 
section 5103 notice in conjunction with the initial claim:

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

VAOPGCPREC 8-03.  The Precedent Opinion thus indicates that a 
separate notice under section 5103 need not be furnished 
concerning a "downstream" issue when VA has otherwise 
notified the claimant of the procedural and substantive 
matters of which the VCAA requires a claimant be informed. 
The Board is bound by precedent opinions of the General 
Counsel of VA. 38 U.S.C.A. § 7104(c) (West 2002).

The RO's February 2005 letter referred to previously herein 
also addressed the service connection claim part of the 
decision of which, the assigned rating, the veteran went on 
to appeal.  The February 2005 letter reviewed the provisions 
of the VCAA and in particular, the due process rights of 
claims under that statute, and the respective 
responsibilities of claimants and VA for securing evidence to 
support a claim.  The letter noted that a claimant had one 
year in which to present evidence or information in support 
of a claim.

The statement of the case sent to the veteran in July 2005 
outlined the rating criteria and other law governing proof 
entitlement to a rating for fibromyalgia exceeding 20 percent 
and therefore, described the evidence needed to substantiate 
the claim.  The July 2005 statement of the case also reviewed 
the provisions of the VCAA.  

The VCAA requires that VA take certain actions to assist the 
claimant in obtaining that evidence after providing the 
notice required by section 5103 concerning the evidence that 
is needed to substantiate the claim. With respect to the 
claim on appeal, VA has fulfilled its duty to assist the 
veteran with the development of evidence.  In this regard, 
numerous VA and private treatment reports are of records.  In 
addition, in February 2005, the veteran underwent an 
examination to determine the current severity of his 
fibromyalgia.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet.

2.  Factual Background

Voluminous VA and private treatment and examination reports, 
dated from February 2001 to October 2005, reflect that the 
veteran was initially diagnosed with fibromyalgia in 
September 2001 (see VA outpatient reports, dated in September 
2001).  A September 2002 VA outpatient report reflects that 
an assessment of fibromyalgia-tender points much improved 
(see VA outpatient report, dated September 2002).  Subsequent 
VA outpatient reports reflect that the appellant continued to 
complain of chronic pain secondary to his fibromyalgia, but 
that "interventions" had alleviated the level of pain (see 
September 2002 and August 2003 VA outpatient reports).  

A February 2005 VA spine examination report reflects that the 
veteran complained of generalized joint pain in the 
shoulders, knees, elbows, wrists, and ankles.  He described 
having some generalized weakness and shortness of breath.  
The veteran also reported that he had problems with walking 
because of the joint pain, which was mainly concentrated on 
the left side of his legs.  He indicated that he had 
"knots" in his neck, arm pits, and pubic area.  The VA 
examiner reported that the veteran had been diagnosed as 
having fibromyalgia three years previously.  The veteran 
reported that he had occasional nausea, vomiting, lose 
stools, and generalized weakness all over the body.  Upon 
physical evaluation of the veteran, there was some tender 
points along the cervical spine area.  There was no evidence 
of any swelling of the joints or edema of the feet.  There 
was also no evidence of any Heberden's or Borchard's nodules.  
The range of motion of the extremities was within normal 
limits.  A neurological examination of the central nervous 
system was grossly intact.  Motor function was intact without 
any weakness or atrophy.  Sensory function was also intact in 
the lower and upper extremities.  The veteran had essentially 
normal examinations of the shoulders, knees and elbows with 
the exception of some limitation of motion and X-ray evidence 
of post-operative changes to the clavicle and postsurgical 
changes of the distal clavicle of the left shoulder and right 
shoulders, respectively.  The VA examiner entered a diagnosis 
of fibromyalgia with some trigger point tenderness.  

3.  Analysis

The veteran contends that the criteria for entitlement to an 
initial rating in excess of 20 percent for fibromyalgia have 
been met.  For the reasons and bases discussed below, the 
Board concludes that the veteran is not entitled to a higher 
rating for the aforementioned disability.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  Id. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 2002).

The VA rating schedule is primarily a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history. 
38 C.F.R. § 4.1 (2005).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).  
In this case, the history of the veteran's disability 
includes an undated in-service audiogram, reflecting that he 
had left ear hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2005). 

The Board notes that the veteran has been variously diagnosed 
with fibromyalgia.  
The Board notes that the veteran has been variously diagnosed 
with fibromyalgia. On May 7, 1996, the VA introduced rating 
criteria for the evaluation of fibromyalgia (fibrositis, 
primary fibromyalgia syndrome).  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2005).  Under these criteria, 
fibromyalgia is evaluated where the evidence shows widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A rating of 40 percent 
is warranted where the symptoms are constant, or nearly so, 
and refractory to therapy.  A 20 percent rating is warranted 
where the symptoms are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time. A rating of 10 percent is warranted where the evidence 
shows that continuous medication is required.  38 C.F.R. § 
4.71a (1999).

The history for this disability shows by an April 2005 rating 
action, the RO granted  granted service connection for 
fibromyalgia and assigned an initial 20 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2005).  

The Board has reviewed the evidence of record with respect to 
the symptoms related to the veteran's fibromyalgia with 
particular attention to the treatment and evaluation records 
since February 28, 2002, and has determined that they do not 
more nearly approximate the criteria for entitlement to a 40 
percent rating pursuant to the criteria for the evaluation of 
fibromyalgia.  38 C.F.R. § 4.7.  More specifically, a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5025 requires symptoms which are constant, or nearly so, of 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms and which are refractory 
to therapy.  Here, however, while the veteran's symptoms have 
clearly been widespread, with trigger points noted over many 
areas of the body, the greater weight of the evidence 
reflects that the pain is not nearly constant.  In this 
regard, upon evaluation by VA in February 2005, the veteran 
complained of pain all over the joints that changes with the 
weather and occasional (italics added) weakness all over the 
body.  The Board further finds that even if the Board were to 
find that there was sufficient evidence of nearly constant 
symptoms, the veteran's claim for an initial higher 
evaluation would still fail due to the lack of evidence that 
the veteran's symptoms have been refractory to therapy.  In 
this regard, while VA outpatient reports reflect that the 
veteran had chronic pain secondary to his fibromyalgia, these 
same reports also reflect that the pain was successfully 
alleviated with "interventions"  (see August 2003 VA 
outpatient report).  Therefore, based on all of the foregoing 
the Board must find that the veteran's symptoms of chronic 
fibromyalgia do not more nearly approximate the criteria for 
a 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5025. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

With respect to the consideration of functional loss due to 
pain, the Board finds that as fibromyalgia has been 
determined to be a "nonarticular" rheumatic disease, 
objective impairment of the musculoskeletal function, 
including limitation of joints, is not considered to be 
present, in contrast to the usual findings in "articular" 
rheumatic diseases, and that consequently,  38 C.F.R. §§ 
4.40, 4.45 do not apply. See 64 Fed. Reg. 32410-32411 (June 
17, 1999).  

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 20 percent for fibromyalgia.  The 
Board concludes that there was no period since the award of 
service connection that a rating greater than 20 percent for 
service-connected fibromyalgia was warranted.  Fenderson, 
supra.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  
38 C.F.R. § 3.321(b) (2005).  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation with respect to the claim for an initial 
evaluation greater than 20 percent for fibromyalgia on 
appeal.



ORDER

The claim of entitlement to service connection for a low back 
disability is reopened and, to this extent only, the appeal 
is granted.

The claim of entitlement to service connection for PTSD is 
reopened and, to this extent only, the appeal is granted.

Service connection for low back disability is denied. 

Entitlement to an evaluation in excess of 20 percent for 
fibromyalgia is denied. 


REMAND

With respect to the reopened claim for service connection for 
PTSD, the Board has determined that the medical evidence of 
record is not sufficient for adjudication purposes.  The 
veteran contends, in essence, that he has PTSD as a result of 
stressful events that occurred during his active military 
service in Southwest Asia during the Persian Gulf War.  In 
this regard, he maintains that he was "gased' in Saudi 
Arabia on three occasions, was told by his supervisors to 
ignore alarms signaling a chemical attack, and was threatened 
with guns by his supervisors in "the shelter" (see VA 
outpatient report, dated July 28, 2004).  Service personnel 
records reflect that the veteran was assigned to the 416th 
Transportation Company for the period from October 6, 1990 to 
April 16, 1991 while deployed in support of Operation Desert 
Shield/Storm in Southwest Asia.  Weapon score cards indicate 
that the veteran qualified as an expert with the M-16 file in 
September 1991, as a marksman in March 1992 and as a 
sharpshooter in June 1992.  He was awarded the National 
Defense Medal, Meritorious Unit Commendation Medal, Southwest 
Asia Service Medal with Three Bronze Service Stars, the 
Kuwait Liberation Medal, and the SharpShooter Qualification 
badge with M-16 Rifle (see records from the Department of the 
Army, Board for Corrections of Military Records, dated March 
2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  A claimed non-
combat stressor must be verified. Further, the veteran's 
uncorroborated testimony is not sufficient to verify a non-
combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records)).  The appellant should 
be offered an opportunity to provide additional specific 
information that would permit searches regarding stressors.  
The appellant should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  The Board notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records 
Administration (NARA).

VA outpatient records indicate that the veteran has been 
diagnosed with PTSD.  While the veteran was examined by VA in 
February 2002, a diagnosis of PTSD was not entered; a 
diagnosis of schizophrenia was noted.  However, subsequent VA 
outpatient reports contain diagnoses of PTSD.  In addition, a 
private examiner in October 2005 indicated that the veteran 
had "frank psychotic symptoms as well as those of PTSD" 
(see October 2005 report of J. M. PhD).  While some of the VA 
outpatient reports contain some general discussion of the 
veteran's stressors (see VA outpatient report, dated July 28, 
2004), there is no medical evidence linking his current 
diagnosis of PTSD with any specific alleged in-service 
stressor.  In light of the above, the Board is of the opinion 
that a VA psychiatric examination of the veteran would be 
helpful in the adjudication of the instant claim, provided 
there is verification of his alleged stressors.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
PTSD, since his discharge from service in 
August 1992.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim for service 
connection for PTSD on appeal, which are 
not already of record.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims files.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his attorney should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

2.  The RO should take appropriate steps 
to secure all of the appellant's service 
personnel records from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source, including 
the veteran.  These records should be 
associated with the claims files.  If 
there are no records found, documentation 
used in making that determination should 
be included in the claims files.

3.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors surrounding his 
service in Southwest Asia, particularly 
names of places in Saudi Arabia where he 
was "gased," and names of supervisors 
who threatened either himself or other 
individuals.  He should also be reminded 
that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of places where he was "gased" in Saudi 
Arabia and names of supervisors or other 
superiors who threatened the veteran or 
other members of his unit.  The appellant 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events he 
claims to have experienced, and he should 
further be advised that failure to 
respond may result in adverse action.

Upon receipt of any additional 
information provided/obtained from the 
veteran, along with a copy of the 
veteran's revised DD 214 and other 
service personnel records, should then be 
forwarded to the JSRRC for further 
verification.  The JSRRC should 
specifically address each of the 
appellant's contentions regarding his 
service in Southwest Asia.

4.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.

5.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims files and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
files.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim for 
service connection for PTSD.

6.  Thereafter, the RO should adjudicate 
on a de novo basis the issue of 
entitlement to service connection for 
PTSD.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his attorney.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


